NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE BRADY D.


                             No. 1 CA-JV 16-0018
                               FILED 5-24-2016


             Appeal from the Superior Court in Yuma County
                         No. S1400JV20150332
                 The Honorable Mark W. Reeves, Judge

                                  AFFIRMED


                                   COUNSEL

Elizabeth M. Brown, Goodyear
Counsel for Appellant

Yuma County Attorney’s Office, Yuma
By Nathaniel T. Sorenson
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Randall M. Howe joined.


T H U M M A, Judge:
                             IN RE BRADY D.
                            Decision of the Court

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and Maricopa County Juvenile Action No. JV-117258, 163 Ariz. 484 (App.
1989). Counsel for appellant Brady D. has advised the court that, after
searching the entire record, she has found no arguable question of law and
asks this court to conduct an Anders review of the record. Brady D. was
given the opportunity to file a supplemental brief pro se, but has not done
so. This court has reviewed the record and has found no reversible error.
Accordingly, Brady D.’s adjudication and resulting disposition are
affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             In June 2015, a Petition was filed charging Brady D. with
certain felony offenses for surreptitiously taking photographs of himself
having sex with K.Q.1 and then distributing the photographs to others.
Brady D. later pled guilty to attempted voyeurism, a Class 6 designated
felony, and the other charges were dismissed. After an appropriate
colloquy, the superior court accepted the plea and adjudicated the juvenile
delinquent. At a subsequent disposition, after hearing from the probation
officer, the victim, the victim’s mother and the juvenile, the court placed
Brady D. on juvenile intensive probation until his eighteenth birthday,
ordered counseling and imposed fees. At a subsequent restitution hearing,
over Brady D.’s objection, the victim’s mother testified about her
conversations with the victim’s doctor. Based on the evidence presented,
the court ordered the juvenile and his parents to pay $3,390.32 in restitution,
an amount that did not exceed a restitution cap of $4,000. From Brady D.’s
timely appeal, this court has jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) sections 12-120.21(A)(1), 13-4031 and -4033 (2016).2

                               DISCUSSION

¶3           This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. Searching the record and
briefs reveals no reversible error. The record shows Brady D. was
represented by counsel at all relevant stages of the proceedings. The record
shows that Brady D. knowingly, voluntarily and intentionally entered into
the plea agreement. From the record, all proceedings were conducted in


1Initials are used to protect the victim’s privacy. State v. Maldonado, 206
Ariz. 339, 341 n.1 ¶ 2 (App. 2003).

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                             IN RE BRADY D.
                            Decision of the Court

compliance with the Arizona Rules of Procedure for Juvenile Court. The
disposition imposed was authorized by statute.

¶4             Brady D.’s opening brief suggests that the court erred by
granting restitution “on the basis of hearsay evidence” from the victim’s
mother recounting her conversations with the victim’s doctor. Restitution
is part of a disposition in juvenile court. See In re Eric L., 189 Ariz. 482, 484
(App. 1997) (“The juvenile’s disposition is therefore not final until
restitution has been considered and ruled upon.”). At a disposition, the
court may consider reliable evidence that, in the court’s discretion, includes
hearsay. Maricopa Cnty. Juv. Action No. JV-512016, 186 Ariz. 414, 418 (App.
1996). There is no claim or showing that the superior court abused its
discretion in considering this evidence. Accordingly, the court did not
abuse its discretion in awarding restitution on this basis.

                               CONCLUSION

¶5            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. See
JV-117258, 163 Ariz. at 488. Accordingly, Brady D.’s adjudication and
disposition are affirmed.

¶6            Upon filing of this decision, counsel is directed to inform
Brady D. of the status of his appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Brady D. shall have
30 days from the date of this decision to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                                     :ama




                                       3